On exception. At the close of the testimony at the trial of the respondent on a complaint charging him with the unlawful sale of intoxicating *328liquor,lie seasonably moved the presiding justice to order the jury tff return- a verdict of not guilty. That motion was overruled, and the resporident excepted. The jury returned a verdict of guilty, and the case is brought here on the respondent’s exception.
Joseph E. Harvey, County Attorney, for State.
Harry E. Nixon, for respondent.
"It-is his contention that the evidence in support of the prosecution cwas so-weak that the presiding justice should have instructed the jury to return a verdict of not guilty. He invokes a familiar rule of law, which is stated in State v. Davis, 116 Me., 260, 101 A., 208, as follows:
“When the evidence in support of a criminal prosecution is so defective or so weak that a verdict of guilty based upon it cannot be sustained, the jury should be instructed to return a verdict of not guilty.”
But the evidence was not so weak and defective in the instant case as- to. bring it within that rule. There was direct and positive evidence in support of the charge in the complaint which is ample to sustain the verdict rendered.
' The respondent, however, attacks the credibility of the principal witness' for thé State, and also urges that his testimony cannot be accepted and believed for the further reason that it was directly contradicted by a number of witnesses who testified for the respondent.
It is unnecessary to cite authorities to sustain the proposition that the credibility of witnesses and the weight to be given to their testimony should be left to the determination of the jury, under proper instructions from the court.
. There was no error in the ruling made. The issue was one of fact, and the case was properly sent to the triers of fact.
The mandate is: Exception overruled. Judgment for the State.